Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 1 of 36

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

A.B., an individual; CIVIL ACTION NO:2:19-CV-05770
Plaintiff
HON. MARK A. KEARNEY
-against-
PLAINTIFF’S FIRST AMENDED
MARRIOTT INTERNATIONAL, INC.; COMPLAINT AND JURY TRIAL
Defendant. DEMANDED

 

COMPLAINT
COMES NOW Plaintiff, A.B., by and through her undersigned counsel, and respectfully
submits her first Amended Complaint and makes the following averments.
INTRODUCTION

1. For years, sex trafficking ventures have openly operated in and out of Defendant Marriott’s

hotels as criminals have engaged in misconduct openly at said hotels throughout the United

States. Marriott and its hotels remain willfully blind to the criminal misconduct to continued

earning a profit from the trafficking of Plaintiff.

2. Defendant Marriott International, Inc. (hereinafter “Marriott” or Defendant”) knew, and

should have known, for more than a decade that sex trafficking repeatedly occurs under its

brand flag throughout the country.

3. Defendant Marriott failed to take timely and effective measures to thwart sex trafficking
at its hotels. Marriott ignored the open and obvious presence of sex trafficking at its hotels and
derived profit from rooms rented and used for this purpose.

4. This action for damages is brought by Plaintiff, (hereinafter identified by her initials

“A.B.”), a victim of sex trafficking under the federal William Wilberforce Trafficking Victims

Protection Reauthorization Act of 2008 (hereinafter “TVPRA”) and Pennsylvania law.

-|-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 2 of 36

5. A.B. was first trafficked for commercial sex at the age of eighteen (18) years old.

6. A.B. met her first trafficker on an online dating website. After numerous conversations,
A.B.’s trafficker took advantage of her naiveté and current needs, and convinced her to travel
from Florida to New York to meet him, promising her a relationship and a place to stay. For
years thereafter, A.B. was required by her traffickers to sexually service paying strangers
while enduring brutal physical assaults, psychological torment, verbal abuse, and false
imprisonment at Defendant’s hotels.

7. Plaintiff now brings this action for damages against Marriott. Marriott, in violation of 18
U.S.C. § 1595, knowingly benefited from facilitating a venture that they knew, or at the very
least should have known, to be engaging in sex trafficking in violation of 18 U.S.C. § 1591/(a).
8. A.B. was kept against her will, physically tortured, and sexually exploited under such
duress at various hotels in the Philadelphia area including the Fairfield Inn® by Marriott —
Philadelphia Airport located at 8800 Bartram Avenue, the Renaissance® Philadelphia Airport
Hotel located at 500 Stevens Drive, and the Four Points® by Sheraton — Philadelphia Airport
located at 4101A Island Avenue.

9. As a direct and proximate result of Marriott’s consistent refusal and/or failure to take
adequate measures to prevent or not profit from human trafficking at its hotels, A.B. was
trafficked, sexually exploited, and victimized repeatedly at the Fairfield Inn® by Marriott —
Philadelphia Airport located at 8800 Bartram Avenue, the Renaissance® Philadelphia Airport
Hotel located at 500 Stevens Drive, and the Four Points® by Sheraton — Philadelphia Airport
located at 4101A Island Avenue.

10. Plaintiff brings this action pursuant to the Trafficking Victims Protection Reauthorization

Act 18 U.S.C. §1595, against Defendants who enabled, harbored, held, facilitated, and
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 3 of 36

financially benefited from the sex trafficking venture in which she was trafficked for the
purpose of commercial sex, systematically exploited, and brutally victimized in violation of 18
U.S.C. §1591 (a).

PARTIES
11. Plaintiff, having moved to proceed anonymously,' and, herein, identified by her initials
A.B., was eighteen (18) years old when she was first sold for sex and trafficked throughout
Philadelphia, Pennsylvania and Jacksonville, Florida. Plaintiff is a victim of trafficking
pursuant to 22 U.S.C. §7102 (15) and 18 U.S.C. §1591 (a), and a victim of a “severe form of
trafficking” as it is defined under 22 U.S.C §7102 (14). Plaintiff currently resides in Florida.
12. Defendant Marriott is one of the largest hotel companies in the world offering public
lodging services directly or through its affiliates, subsidiaries, and franchisees. It is a Delaware
corporation with its headquarters in Bethesda, Maryland.

a. Defendant Marriott International, Inc. is the successor entity to Starwood Hotels
and Resorts Worldwide, Inc. and retains successor liability for the wrongful acts
of the predecessor.

b. As of 2016, Starwood Hotels and Resorts, LLC f/k/a Starwood Hotels and Resorts
Worldwide, Inc. is a wholly owned subsidiary of Marriott International, Inc.

c. Renaissance®, Four Points® by Sheraton, and Fairfield Inn® brand hotels are all

Marriott hotels.

d. Asa hotel operator, Defendant Marriott controls the training and policies for its

 

* Contemporaneously with the Complaint [ECF No. 1], Plaintiff A.B. filed a Motion for Protective Order and Leave
to Proceed Anonymously with Memorandum in Support [ECF No.2] based upon the nature of the allegations in the
instant Complaint, which are of an inherently intimate and personal nature. That motion is pending. Undersigned
Counsel will provide her identity to counsel for Defendant upon proper effectuation of service.

a.
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 4 of 36

hotels including the Renaissance®, Four Points® by Sheraton, and Fairfield
Inn® where A.B. was trafficked. Defendant Marriott represents that it considers
guest safety and security important and requires the hotels in its portfolio to
comply with Marriott brand standards and all local, state, and federal laws.?

e. Directly and through its relationship with the staff at the Renaissance®, Four
Points® by Sheraton, and Fairfield Inn®, hotels where A.B. was trafficked and
the hotel guest perpetrator who trafficked A.B. at Renaissance®, Four Points®
by Sheraton, and Fairfield Inn® hotels, Defendant Marriott knowingly
benefited, or received something of value from its facilitation of or participation
in a venture which it knew or should have known engaged in sex trafficking.

f. Marriott receives a percentage of the gross room revenue from the money
generated by the operations of Renaissance®, Four Points® by Sheraton, and
Fairfield Inn® hotels, including a percentage of the rate charged on the rooms in
which Plaintiff was sex trafficked.

g. Marriott owns, supervises, and/or operates The Fairfield Inn® by Marriott
Philadelphia Airport located at 8800 Bartram Avenue; the Renaissance®
Philadelphia Airport located at 500 Stevens Drive; and the Four Points® by
Sheraton Philadelphia Airport located at 4101A Island Avenue in Philadelphia,
Pennsylvania.

h. Marriott is subject to the jurisdiction of this Court because it regularly transacts

business in Pennsylvania, operates dozens of hotels in Pennsylvania, contracts to

 

* Marriott International Inc., Human Rights Policy Statement (July 2017) available at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRights Statement. pdf (last visited Nov. 20, 2019).

-4-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 5 of 36

supply services in Pennsylvania, caused indivisible injuries to Plaintiff in

Pennsylvania, and profited from an illegal sex trafficking venture at its hotels.
13. Whenever reference is made in this Complaint to any act, deed or conduct of Defendant,
the allegation is that Defendant engaged in the act(s), deed(s), and/or conduct by or through one
or more of its officers, directors, agents, employees, or representatives who was actively
engaged in the management, direction, control, and/or transaction of the ordinary business
and affairs of Defendant,

JURISDICTION AND VENUE

14. This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 because this action
arises under the Constitution, laws, or treaties of the United States (with an amount in
controversy that exceeds $75,000.), based upon federal claims asserted pursuant to 18 U.S.C. §
1595.
IS. This is a civil action alleging, inter alia, violations of 18 U.S.C. § 2421 and 18 U.S.C. §
1595
16. This Court has supplemental jurisdiction over A.B.’s state law claims pursuant to 28 U.S.C.
§ 1367, as the state law claims are so related to A.B.’s federal law claims that the claims form
part of the same case or controversy,
17. Venue is proper within this District Court as this District Court is a judicial district where
Defendants are subject to personal jurisdiction in accordance with 28 U.S.C. § 1391(b)(2), as
well as the Pennsylvania Long-Arm statute.
18. Venue is proper in this district pursuant to 28 U.S.C. §1391 because a substantial part of
the events or omissions giving rise to the claims asserted in this action, including Defendants’
misconduct and omissions, occurred in the judicial district where this action is brought.

19. Defendants have consensually submitted to the jurisdiction Pennsylvania and have

-5-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 6 of 36

purposefully availed themselves of the privilege of conducting acts in Pennsylvania through
Marriott’s dominion and control over its brand with franchisor subsidiaries, franchisee
subsidiaries and operating hotels, and day-to-day operation of the hotels, and, thus, invoking the
benefits and protections of the laws in Pennsylvania; Pennsylvania has an equally strong interest
in protecting and assuring the safety of persons within its State.

20. Defendants have consensually submitted to the jurisdiction Pennsylvania and have
purposefully availed themselves of the privilege of conducting acts in Pennsylvania which is
imputed through the conduct of franchisor subsidiaries, franchisee subsidiaries and operating
hotels as a result of Marriott’s dominion and control over its brand, thus, invoking the benefits
and protections of the laws in Pennsylvania; Pennsylvania has an equally strong interest in

protecting and assuring the safety of persons within its State.

SEX TRAFFICKING UNDER FEDERAL LAW

21. Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the recruitment,
harboring, transportation, provision, obtaining, patronizing, or soliciting of a person for the
purposes of a commercial sex act and in which the commercial sex act is induced by force, fraud,
or coercion.” This definition combines the three elements of sex trafficking as a criminal
offense: the act, the means, and the purpose.

22. While the complete definition of ‘sex trafficking’ is found in the TVPRA under 22 U.S.C.
§ 7102, and it is specifically prohibited under 18 U.S.C. § 1591, it is nevertheless a long-
recognized and familiar atrocity.

23. Pursuant to 18 U.S.C. § 1591(a), all who knowingly provide or obtain commercial sex that
was provided or obtained through force, fraud, and coercion are guilty of sex trafficking. This

includes, at a minimum, both the ‘traffickers’ who recruit, harbor, transport, and provide
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 7 of 36

individuals for forced commercial sex work and the buyers who obtain, solicit, and/or patronize
forced commercial sex work. Both the ‘traffickers’ and buyers therefore trafficked Plaintiff and
paid for rooms from which Defendants profited.

FACTUAL ALLEGATIONS

 

A. THE HOSPITALITY INDUSTRY’S PARTICIPATION IN THE SEX TRAFFICKING
INDUSTRY

24. “75% of survivors responding to Polaris’s survey reported coming into contact with hotels
at some point during their exploitation...Unfortunately, 94% also disclosed that they never
received any assistance, concern, or identification from hotel staff.” The Polaris Project.*
25. Reports by The Polaris Project were received and reviewed by the executives, directors and
managers of Marriott.
26. Upon information and belief, other publically available information regarding trafficking
in hotels was received and reviewed by Defendant during the time period 2009 to 2014.
27. Upon information and belief, between at least 2009 and 2014, Defendant held meetings
among its executives, directors and managers at which sex trafficking in hotels was discussed.
28. Upon information and belief, during at least the 2009 to 2014 time period, emails were
exchanged by employees of Defendant that related to sex trafficking in hotels including
Defendants’ hotels.
29. Defendant played a crucial role in the sex trade, as do all hotels.

30. Defendant permitted anonymity to the buyers and non-traceability, making them ideal

 

* While the ‘pimps’ or ‘providers’ are often referred to as the ‘traffickers’ and the purchasers are referenced as the
‘Johns’, ‘tricks’, or ‘buyers’ [and such nomenclature is used herein], under federal law both categories are ‘traffickers’.
* Recommendations for Hotels and Motels, THE POLARIS PROJECT, https://polarisproject.org/hotels-

motels- recommendations (last visited June 19, 2019)

° Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL
UNIVERSITY SCHOOL OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.

Hs
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 8 of 36

venues for sex traffickers to sell Plaintiff for sex.

31. Defendant knew or should have known that the anonymity for buyers and non-traceability
of their presence at its hotels made their hotels ideal venues that were indeed used for sex
trafficking.

32. Defendant, prior to the information being known publically, knew or should have known,
that hotels are the top-reported venue where sex trafficking acts occur.®

33. Marriott knew or should have known that trafficking was taking place from at least 2009 —
2014 at the Fairfield Inng by Marriott — Philadelphia Airport, the Renaissanceg Philadelphia
Airport Hotel, and the Four Points» by Sheraton — Philadelphia Airport.

34. Marriott knew that traffickers used its hotels, including the Fairfield Inn» by Marriott —
Philadelphia Airport, the Renaissance» Philadelphia Airport Hotel, and the Four Points» by
Sheraton — Philadelphia Airport as hubs of operations. Inside, the victims, including Plaintiff,
were harbored, raped, assaulted, and forced to service buyers who came to the hotel solely to
purchase sex.

35. Defendant knew or should have known that this is referred to as an “in call.”

36. Marriott knew or should have known that its hotels, including the Fairfield Inng by Marriott
— Philadelphia Airport, the Renaissance Philadelphia Airport Hotel, and the Four Points» by
Sheraton — Philadelphia Airport, are also venues of choice for buyers seeking a so-called “out
call,” wherein the buyer rents a hotel room and the trafficker delivers the victim to the buyer’s
room to complete the sordid transaction. Unsurprisingly, those on the demand side of this

transaction (i.e. those purchasing sex) typically choose to engage in trafficking away from their

 

6

National Human Trafficking Hotline Statistics, THE POLARIS PROJECT (2016),

https://polarisproject.org/resources/2016-hotline statistics.

-8-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 9 of 36

home, naturally leading to the increased involvement of hotels.

37. Atall relevant times herein, Defendant knew or should have known that sex trafficking in
hotels was industry wide, included its hotels, and that a significant portion of all sex trafficking
was taking place at its hotels.’

38. Due to the complacency of Defendant on addressing the issue, hotels are the venue of
choice for sex trafficking.®

39. From at least 2009-2014 and to date, traffickers and buyers used and use hotel rooms,
including those rented by Defendant, due to Defendant’s failure and/or refusal to adopt and
enforce companywide anti-trafficking policies from the corporate to the property level, train staff
on what to look for and how to respond, and/or establish safe and secure reporting mechanisms
for those at the point of sale,

40. Upon information and belief, prior to 2014, and despite a duty to do so, Marriott took no
measures to prevent sex trafficking at its hotels or profiting from sex trafficking at its hotels.

41. Upon information and belief, prior to 2014, Marriott, through its employees, including
executives, directors and managers, knowingly failed to take measures to prevent sex trafficking
at its hotels or profiting from sex trafficking at its hotels, including the Fairfield Inn® by Marriott
— Philadelphia Airport, the Renaissance® Philadelphia Airport Hotel, and the Four Points® by
Sheraton — Philadelphia Airport.

42. Upon information and belief, Defendant, through its employees, including executives,
directors and managers, decided not to take any measures to prevent sex trafficking at its hotels

in order to conceal the fact that sex trafficking was occurring at its hotels.

 

’ Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL HOSPITALITY
REPORT, 15(15), 3-10 (2015),
* Hotels Initiative, THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June 19, 2019).

-9.
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 10 of 36

43. Upon information and belief, each year, from at least 2009 until 2014, Defendant received
information indicating that sex trafficking had occurred at one of its hotels.

44. Upon information and belief, each year, from 2009 until 2014, Defendant received
information from media reports and/or law enforcement indicating that sex trafficking had
occurred at one of its hotels.

45. Atall relevant times, Defendant had the financial resources to train hotel staff to identify
the signs of sex trafficking.

46. At all relevant times, Marriott had the authority to require that training of hotel staff to
identify the signs of sex trafficking take place including at the Fairfield Inn® by Marriott —
Philadelphia Airport, the Renaissance® Philadelphia Airport Hotel, and the Four Points® by
Sheraton — Philadelphia Airport and to compel and ensure that such training take place.

47. From check-in to check-out, there are a number of indicators that traffickers and their
victims exhibit during their stay at a hotel. With proper training and the implementation of
reasonable security measures, Defendant could have prevented and identified regular sex
trafficking under its respective flag.

48. Obvious signs of sex trafficking at Defendant’s hotels included: an excess of condoms in
rooms, individuals carrying or flashing large amounts of cash, excessive amounts of cash stored
in the room, renting two (2) rooms next door to each other, declining room service for several
consecutive days, significant foot traffic in and out of room(s), men traveling with multiple
women who appear unrelated, women known to be staying in rooms without leaving, women
displaying physical injuries or signs of fear and anxiety, guests checking in with little or no

luggage, hotel guests who prevent another individual from speaking for themselves, or a guest

afi
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 11 of 36

controlling another’s identification documents.°

49. Obviously, hotel staff who have undergone training are more aware of sex trafficking when
it happens and are more willing to report it than hotel staff who have not been trained.” For this
reason, hospitality companies, including Marriott, are obligated to adopt policies and procedures
related to sex trafficking and to enforce these policies and procedures as brand standard through
to the property level.

50. Hospitality companies, including Marriott, can and should mandate that ail staff working
at all hotel properties across their brands complete sex trafficking training.!!

51. In 2008, 18 U.S.C. § 1595 effectively required all companies with a peculiar proximity to
human trafficking — including Marriott -- to use reasonable measures and conduct proactive
audits to ensure that they were not profiting from what they should know are human trafficking
ventures,

52. The hospitality industry and Defendant have been cognizant of their role and
responsibilities in the sex trafficking industry for years.

53. In 2012, an anti-trafficking coalition alerted Choice Hotels, Accor, Best Western, Hilton,
Hyatt, Intercontinental Hotels Group, Marriott, Starwood, and Wyndham of the likelihood of sex
trafficking during the London Olympics, and inquired about the companies anti-trafficking

policies, while urging immediate action regarding trafficking. 2

 

* Id. See also, Shea M, Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and
their Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION, Villanova University School of Law
(2015), https://cseinstitute.org/wp-content/uploads/2015/06/H otel_Policy_Paper-I.pdf.

'° Giavanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry's Role and Responsibility, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (201 7), http://scholarship.sha.cornell.edu/honorstheses/3,

'' Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their
Employees, The Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015),
https://cseinstitute.org/wp-content/uploads/2015/06/ Hotel_Policy_Paper-1.pdf.

'? Corporate Strategy to Address Human Trafficking: Investor Recommendations for London Olympic Sponsors and
Hospitality Companies, Christian Brothers Investment Services, C BIS, _http://cbisonline.com/us/wp-
content/uploads/sites/2/2012/09/FINAL_OlympicsReport 9 28.pdf (last visited June 19, 2019),

-lI-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 12 of 36

54. Defendant Marriott knew, as of at least early 2006, that human trafficking was occurring
in its hotels and across its brand. Because of this, Defendant Marriott amended its Human Rights
Policy as early as 2006 to require annual review of its policy. To date the policy merely states
“Marriott supports the elimination of all forms of forced, bonded or compulsory labor and
provides associate training on human trafficking awareness and prevention.” !*

55. Further, nationwide campaigns, that Defendant was the target of and subject to, recognized
the issue of human trafficking in the hotel industry and the lack of internal policies to address
the issue, and took initiative as early as 1997 with the United Nations Blue Heart Campaign and
domestically in 2010 with the Department of Homeland Security’s Blue Campaign.“ These
efforts sought to educate both the public and private sectors on identifying and combatting
human trafficking, including the hospitality industry and both campaigns released online
resources and toolkits publicly accessible to any entity concerned with human trafficking.*®

56. The presence of sex trafficking and exploitation in hotels is an obvious occurrence and
although unutilized, underutilized, or ineffectively utilized, numerous well-researched trainings
and toolkits have been published for the hotel industry over the last decade to help hotel staff in
every position to identify the signs.!°

57. Marriott has been aware of and monitored the anti-trafficking activities of the hospitality

industry as a whole and that of specific competitors including those discussed above for years.

 

‘3 Our Commitment to Human Rights, MARRIOTT INTERNATIONAL INC. available at
hitps://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsCommitment.pdf (last visited Nov. 20, 2019)
citing Marriott International, Inc.’s Human Rights Policy Statement available at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf (last visited Nov. 20, 201 9).
'! DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),
https://www.dhs.gov/blog/20 15/07/22/dhs-blue-campaign-five-year-milestone.
‘Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY,
https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited June 19, 2019).
*° DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit A.” Available at:
https://www.dhs. gov/sites/default/files/publications/blue- campaign/toolkits/hospitality-toolkit-eng.pdf.

-12-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 13 of 36

58. For years, Marriott has participated in meetings and discussions with competitors and
others in the hospitality industry about the prevalence of human trafficking in its hotels and the
most effective means in which that trafficking could be stopped.
59. Despite its knowledge of sex trafficking in its hotels and efforts undertaken or laid out by
others to stop such trafficking, Marriott did nothing to stop the sex trafficking at its hotels.
60. When Marriott eventually began to adopt policies and public statements to combat sex
trafficking, it did so in appearance only.
61. Hospitality companies, including Defendant, have both the power and responsibility to
make sex trafficking difficult for the offenders. Yet, they either repeatedly fail to heed the call
or repeatedly failed to execute their own policies. Instead, they continue to facilitate these crimes
at their hotels, content to direct their efforts solely to profit and the bottom line.

B. MARRIOTT CONTROLS THEIR LOCAL HOTELS
62. Hotel brands or flags, including Defendant, lend their name and likeness to third party
owners, while the building and operations are run by a franchisee or third party management
company under the brands’ control. In return, the parent brand exchanges the high risk that is
inherent in owning an asset like a hotel for the low risk associated with owning a contract or
franchise agreement and still profits from putting heads in beds.
63. The average consumer does not see this relationship. The parent brand, including
Defendant, gives the property its identity. It provides signage on and in front of the building that
assures customers that if they check into that hotel they can expect the standards consistent with
the parent hotel brand. The same brand is emblazoned on everything in the hotel from the pens
in the bedside tables to the staff uniforms at the front desk.

64. In addition to brand recognition, a marketing organization, hotel listings in the Global

a3:
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 14 of 36

Distribution System (GDS) and other online travel agency databases, the brand provides the local
hotel with access to its brand wide central reservation system, 800 number, revenue management
tools, world-class loyalty programs and a website. Thus, booking and room reservations are
controlled by Defendant.”

65. Upon information and belief, the Fairfield Inn® by Marriott — Philadelphia Airport, the
Renaissance® Philadelphia Airport Hotel, and the Four Points® by Sheraton — Philadelphia
Airport pays around 10% of their total revenue back to Marriott and is required to develop and
maintain the property in accordance with Marriott’s brand standards as they are laid out in the
franchise agreement.

66. Upon Information and belief, per the contract or franchise agreement, defendant Marriott
may enforce these standards through periodic inspections and even termination of the agreement
if the Fairfield Inn® by Marriott — Philadelphia Airport, the Renaissance® Philadelphia Airport
Hotel, or the Four Points® by Sheraton — Philadelphia Airport is found to be inadequate. The
right of Marriott, as the parent hotel brand, to enforce their brand standards is also its own
responsibility.

67. At the time of the incidents alleged herein Marriott owned and controlled Renaissancew,
Fairfield Inn® by Marriott, and Four Pointse by Sheraton.'®

68. Marriott could have kicked the Fairfield Inn® by Marriott — Philadelphia Airport, the
Renaissance® Philadelphia Airport Hotel, and the Four Points® by Sheraton — Philadelphia
Airport out of its system as delinquent but it would have been done at the expense of terminating

royalty payments so it was not done.

 

'’ Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE (April 10, 2018)
https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/,

*® Starwood Hotels and Resorts, LLC f/k/a Starwood Hotels and Resorts, Inc. is now a wholly owned subsidiary of
Marriott International Inc.

-|4-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 15 of 36

C. MARRIOTT’S WILLFUL BLINDNESS TO SEX TRAFFICKING AT THEIR
HOTELS

69. Defendant Marriott has been on notice of repeated incidences of sex trafficking occurring
across their Renaissance®, Four Points, and Fairfield Inne hotels yet these brand managers failed
to take the necessary and effective action to prevent sex trafficking and still persist in failing to
take the necessary action to prevent se trafficking at their hotels.
70. Defendant Marriott controls, owns, supervises, or operates The Fairfield Inne by Marriott
— Philadelphia Airport located at 8800 Bartram Avenue, the Renaissancea Philadelphia Airport
located at 500 Stevens Drive, and the Four Points by Sheraton — Philadelphia Airport located
at 4101A Island Ave, in Philadelphia, Pennsylvania.
71. Marriott failed to implement and enforce any of their own policies and protect Plaintiff
A.B. from being trafficked.
72. Founded in 1927, Marriott represents that they have more than Ninety-two (92) years of
experience in managing successful brands. From all of their Renaissancew, Four Points», and
Fairfield Inn hotels, Defendant Marriott receives an application fee, a lump sum payment,
royalties, and other ongoing financial benefits.
73. Defendant Marriott knew or should have known that the Fairfield Inn® by Marriott
~ Philadelphia Airport, the Renaissance® Philadelphia Airport Hotel, and the Four Points®
by Sheraton — Philadelphia Airport where Plaintiff A.B. was trafficked for commercial sex were
in areas known for a high incidence of crime and prone to sex trafficking activity on and around
the hotel premises, including when Plaintiff A.B. was trafficked.
74. Despite having actual or constructive knowledge of the extensive prostitution and sex

trafficking that occurs at hotels and specifically their hotels, Defendant Marriott has repeatedly

-15-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 16 of 36

failed to thwart these activities.

75. Defendant Marriott can exercise control over the Fairfield Inn® by Marriott —

Philadelphia Airport, the Renaissance® Philadelphia Airport Hotel, and the Four Points® by

Sheraton — Philadelphia Airport:

a.

b.

distributing information to assist employees in identifying human trafficking;
providing a process for escalating human trafficking concerns within the
organization;

requiring all employees to attend training related to human trafficking;

providing new hire orientation on human rights and corporate responsibility;
providing training and education to the Fairfield Inn® by Marriott — Philadelphia
Airport, the Renaissance® Philadelphia Airport Hotel, and the Four Points® by
Sheraton — Philadelphia Airport through webinars, seminars, conferences, and
online portals;

developing and holding ongoing training sessions on human trafficking:
conducting audits of training protocols; or

providing checklists, escalation protocols and information to property
management staff; or tracking performance indicators and key metrics on human

trafficking prevention.

76. Defendant Marriott is/was in an agency relationship with Fairfield Inn® by Marriott —

Philadelphia Airport, the Renaissance® Philadelphia Airport Hotel, and the Four Points® by

Sheraton — Philadelphia Airport offering public lodging services. This agency relationship was

created and is maintained through Defendant Marriott’s exercise of an ongoing and systemic

right of control over Fairfield Inn® by Marriott — Philadelphia Airport, the Renaissance®

-16-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 17 of 36

Philadelphia Airport Hotel, and the Four Points® by Sheraton — Philadelphia Airport by

Defendant Marriott’s operations, including the means and methods of how Fairfield Inn® by

Marriott — Philadelphia Airport, the Renaissance® Philadelphia Airport Hotel, and the Four

Points® by Sheraton — Philadelphia Airport conduct daily business including:

a.

b.

hosting online bookings on Defendant Marriott’s domain;

requiring Fairfield Inn® by Marriott — Philadelphia Airport, the Renaissance®
Philadelphia Airport Hotel, and the Four Points® by Sheraton — Philadelphia
Airport to use Defendant Marriott’s customer rewards program;

setting parameters on employee wages;

making employment decisions;

advertising for employment;

sharing profits;

standardized training methods for employees;

building and maintaining the facility in a manner specified by Marriott;
standardized or strict rules of operation;

regular inspection of the facility and operation by Marriott;

fixing prices; or

other actions that deprive Fairfield Inn® by Marriott — Philadelphia Airport, the
Renaissance® Philadelphia Airport Hotel, and the Four Points® by Sheraton —

Philadelphia Airport of any independence in their business operations.

77. An actual and/or apparent agency also exists between Defendant Marriott and the

Fairfield Inn® by Marriott — Philadelphia Airport, the Renaissance® Philadelphia Airport Hotel,

and the Four Points® by Sheraton — Philadelphia Airport. Defendant Marriott holds out the

[7
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 18 of 36

Fairfield Inn® by Marriott — Philadelphia Airport, the Renaissance® Philadelphia Airport Hotel,
and the Four Points® by Sheraton — Philadelphia Airport as possessing authority to act on its
behalf.
78. Given Defendant Marriott’s public statements on behalf of its brand and the control it
assumed in educating, implementing, and directing its hotels, Defendant Marriott breached its
duties in the following ways:
a. Failed (altogether or adequately) to distribute information to assist employees in
identifying human trafficking:
b. Failed (altogether or adequately) to provide a process for escalating human
trafficking concerns within the organization.
c. Failed (altogether or adequately) to mandate managers, employees, or owners
attend training related to human trafficking;
d. Failed (altogether or adequately) to provide new hire orientation on human rights
and corporate responsibility;
e. Failed (altogether or adequately) to provide training and education on human
trafficking through webinars, seminars, conferences, and online portals;
f. Failed (altogether or adequately) to develop and hold or require ongoing training
sessions on human trafficking; and/or
g. Failed (altogether or adequately) to provide checklists, escalation protocols and
information to property management staff or tracking performance indicators and
key metrics on human trafficking prevention.
79. For years, Defendant Marriott has failed to address the rampant culture of sex trafficking

which tragically occurs throughout its hotels across the country. This entrenched apathy to the

-18-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 19 of 36

real risk of sex trafficking and pervasive willful blindness to the role its hotels play in sex
trafficking, facilitated the sex trafficking of Plaintiff K.R. at the Fairfield Inn® by Marriott —
Philadelphia Airport, the Renaissance® Philadelphia Airport Hotel, and the Four Points® by
Sheraton — Philadelphia Airport that forms the basis for this complaint.
a. In December of 2014, a man was charged with human trafficking after holding a
woman and her toddler hostage at the Four Points» by Sheraton in San Rafael,
California. The man held the woman in the hotel against her will and pimped her
out while he watched her 2-year-old toddler.!°
b. In December of 2014, a traffic stop led to the discovery of a 16-year-old girl who
was being sold for sex by a woman at a Four Points# by Sheraton in San Rafael,
California.”°
c. In August of 2018, a survivor described to the San Francisco Chronicle how her
sex trafficking experience started with her being trafficked out of a Four Points»
by Sheraton in Emeryville, California. When she attempted to escape, she was re-
captured by her pimp and thrown in thetrunk of a car.?!
d. In February 2017, a Kansas woman was sentenced to nearly three years in federal
prison for the sex trafficking of a teenage girl. The woman and her husband and
co-trafficker had taken the girl to a Fairfield Innw in Manhattan, Kansas for an out

call.??

 

“’ “Hayward man arrested for alleged human trafficking in Marin Hotel,” humhttps://www.times-
standard.com/2014/12/08/hayward-man-arrested-for-alleged-human- traffickin g-in-marin-hotel/

*°“Police: Woman pimped 16-year-old girl at Marin hotel,”

https://www.chicoer.com/2014/12/24/pol ice-woman-pimped-16-year-old-girl-at-marin-hotel/

sa https://www.sfchronicle.com/crime/article/Sex-worker-s-murder-case-testimony-gives-rare-

13192240. php

a http://www. kake.com/story/34426420/woman-sentenced-in-teen-sex-trafficking-case

-19-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 20 of 36

e. In 2013, a 16 year old girl was taken by her trafficker, who was later convicted of
his crimes, to a Fairfield Inna in Dedham, Massachusetts where she was forced to
engage in sex acts for his financial gain.3

f. According to crime statistics, from 2012-201 7, Houston area Marriott hotels had
among the highest number of arrests among hotel chains for commercial sex
related crimes.?*

D. THE SEX TRAFFICKING OF A.B.
80. The facts alleged herein stem from multiple sex trafficking rings operating in
Pennsylvania and across the country. While victimized by her traffickers in Pennsylvania, A.B.
was subject to repeated instances of rape, physical abuse, verbal abuse, exploitation,
psychological torment, kidnapping, and false imprisonment at Defendant’s hotels.
81. When A.B. was 18 years old and living in St. Augustine, Florida when she met her first
trafficker on the internet. In January 2009, her trafficker lured her to New York under the guise
of a romantic relationship when he took her to a hotel and violently raped her.
82. For years thereafier, A.B. was required to have sex for payment with various buyers at
Defendant’s hotels in response to advertisements for commercial sex that her various traffickers
posted online.
83. A.B. was with her initial trafficker in New York for about 3-4 weeks when she was bought
by another trafficker.
84. A.B.’s trafficker controlled her, punishing her with physical violence every time she did

not conform to his abundant rules. A.B. was expected to meet quotas for her trafficker and would

 

**https://www.wickedlocal.com/x91 9096222/Dorchester-man-arrested-in-Quincy-pleads-guilty- to-child-
prostitution-charges
*4https://www.chron.com/news/houston-texas/houston/article/H ouston-s-most-popular-hotels- for-prostitution-

11744958 php

-20-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 21 of 36

be punished by him regularly for failing to meet the quotas.

85. A.B.’s trafficker took her across state lines and would sell her out of hotels in states
including Pennsylvania, New Jersey, and New York.

86. Between the years of 2009-2011, A.B. was trafficked for days at a time at the Fairfield
Inn» by Marriott — Philadelphia Airport located at 8800 Bartram Avenue, the Renaissancer
Philadelphia Airport Hotel located at 500 Stevens Drive, and the Four Points» by Sheraton —
Philadelphia Airport located at 4101A Island Avenue in Philadelphia, Pennsylvania.

87. At the Fairfield Inn» by Marriott — Philadelphia Airport, A.B. was compelled by her
trafficker to complete in-calls and service buyers. A.B. was forced to perform commercial sex acts on
as many as six men an evening. Each man entered and exited the rooms at the Fairfield Inne by
Marriott — Philadelphia Airport as an unannounced guest. There was a constant stream of male
visitors to her room straight from the main lobby and front doors so that the foot traffic was both
voluminous and obvious.

88. A.B.’s trafficker and his partner frequently paid for the rooms at the Fairfield Inne by
Marriott — Philadelphia Airport for at least a week at a time with a prepaid credit card. A.B.’s
trafficker and his partner would repeat the process regularly. The rooms at the Fairfield Inn» by
Marriott — Philadelphia Airport were always pre-paid and so the hotel staff was aware that A.B.
was there often.

89. A.B.’s trafficker would bring her to the Fairfield Inne by Marriott — Philadelphia Airport
with very limited personal belongings, and little if any luggage. A.B. was also prohibited from
having a phone, wallet, or any form of identification.

90. The rooms A.B. was kept in at the Fairfield Inne by Marriott — Philadelphia Airport were

littered with multiple broken objects, used condoms, and other sex paraphernalia left behind in

-21-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 22 of 36

the rooms.

91. To the staff'at the Fairfield Inna by Marriott — Philadelphia Airport, A.B. showed signs of
visible injury on more than one occasion and there were frequently loud altercations.

92. The attacks on A.B. by her traffickers at the Fairfield Inne by Marriott — Philadelphia
Airport were constant and loud enough for the hotel patrons and staff to hear,

93. At the Renaissances Philadelphia Airport Hotel, A.B. was compelled by her trafficker to
complete in-calls and service buyers. A.B. was forced to perform commercial sex acts on as many as
six men an evening. Each man entered and exited the rooms at the Renaissance Philadelphia
Airport Hotel as an unannounced guest. There was a constant stream of male visitors to A.B.’s
room straight from the main lobby and front doors so that the foot traffic was both voluminous
and obvious.

94. A.B.’s trafficker and his partner frequently paid for the rooms at Renaissancew Philadelphia
Airport Hotel for at least a week at a time with a prepaid credit card. A.B.’s trafficker and his
partner would repeat the process regularly. The rooms at the Renaissancea Philadelphia Airport
Hotel were always pre-paid and so the hotel staff was aware that A.B. was there often.

95. A.B.’s trafficker would bring her to the Renaissancew Philadelphia Airport Hotel with very
limited personal belongings, and little if any luggage. A.B. was also prohibited from having a
phone, wallet, or any form of identification.

96. The rooms A.B. was kept in at the Renaissance» Philadelphia Airport Hotel were littered
with multiple broken objects, used condoms, and other sex paraphernalia left behind in the
rooms.

97. To the staff at the Renaissancew Philadelphia Airport Hotel, A.B. showed signs of visible

injury on more than one occasion and there were frequently loud altercations.

299»
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 23 of 36

98. The attacks on A.B. by her traffickers at the Renaissancee Philadelphia Airport Hotel were
constant and loud enough for the hotel patrons and staff to hear.

99. At the Four Points» by Sheraton — Philadelphia Airport. A.B. was compelled by her
trafficker to complete in-calls and service buyers. A.B. was forced to perform commercial sex acts on
as many as six men an evening. Each man entered and exited the rooms at the Four Points» by
Sheraton — Philadelphia Airport as an unannounced guest. There was a constant stream of male

visitors to A.B.’s room straight from the main lobby and front doors so that the foot traffic was

both voluminous and obvious.

100. A.B.’s trafficker and his partner frequently paid for the rooms at Four Points» by Sheraton
~ Philadelphia Airport for at least a week at a time with a prepaid credit card. A.B.’s trafficker
and his partner would repeat the process regularly. The rooms at the Four Points» by Sheraton
~ Philadelphia Airport were always pre-paid and so the hotel staff was aware that A.B. was there
often.

101. A.B.’s trafficker would bring her to the Four Pointse by Sheraton — Philadelphia Airport
with very limited personal belongings, and little if any luggage. A.B. was also prohibited from
having a phone, wallet, or any form of identification.

102. The rooms A.B. was kept in at the Four Points» by Sheraton — Philadelphia Airport were
littered with multiple broken objects, used condoms, and other sex paraphernalia left behind in
the rooms.

103. To the staff at the Four Points» by Sheraton — Philadelphia Airport, A.B. showed signs of
visible injury on more than one occasion and there were frequently loud altercations.

104. The attacks on A.B. by her traffickers at the Four Points» by Sheraton — Philadelphia Airport

were constant and loud enough for the hotel patrons and staff to hear.

BF
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 24 of 36

105. A.B.’s trafficker continued to force her to service buyers for the next 5 years.
106. Prior to, during, and following the incidents described herein, Marriott had actual and/or
constructive notice of drug dealing, prostitution, and/or general safety concerns at its hotels,
including, but not limited to, video surveillance of their hotels, as well as oral or written
complaints regarding said suspicious activity. Marriott failed to take any actions to curtail
these activities.
107. Had Defendant been paying attention to the activities being conducted at its hotels, and
the apparent red flags outlined above, it would have been impossible for them not to notice the
victimization of A.B.

E. MARRIOTT FACILITATED THE TRAFFICKING OF A.B.
108. Marriott profited from the sex trafficking of A.B. and knowingly or negligently aided and
engaged with her trafficker in his sex trafficking venture. Marriott leased rooms to A.B.’s
traffickers, when they knew, or should have known, that they were using the rooms to imprison
A.B., physically assault her, and subject her to repeated exploitation as they forced her into
sexual servitude.
109. Marriott knew, or should have known, that A.B. was being trafficked and that they were
knowingly benefiting financially from said exploitation, because A.B.’s traffickers frequented
Marriott’s hotels.
110. Marriott knew, or should have known, that A.B. was being trafficked because A.B.
constantly entertained traffic to appease her traffickers’ demands, and her traffickers would help
check her in then not proceed to the room: behavior that indicated they were using Marriott’s
hotels for his illegal sex trafficking venture.

111. Marriott actively participated in this illegal endeavor by knowingly or negligently providing

A.
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 25 of 36

lodging to A.B.’s traffickers in which to harbor A.B. while they were trafficking her.
112. Marriott profited from the sex trafficking of A.B. and knowingly or negligently aided
and participated with A.B.’s traffickers in their criminal venture. Marriott took no action as A.B.
repeatedly visited its hotels, entertained numerous guests, without any luggage, avoiding all eye
contact, and often displaying prominent bruising or injury all over her person.
113. Marriott actively participated in this illegal endeavor by knowingly or negligently providing
lodging to those who purchased sex from A.B. in which to harbor A.B. while she was being
trafficked.
114. Marriott had the opportunity to stop A.B.’s traffickers and offenders like them from
victimizing A.B. and others like her. Instead, Marriott failed to take reasonable measures to
stop sex trafficking from occurring in its hotels.
115. Marriott financially benefited from the sex trafficking of A.B., and other victims like her,
and developed and maintained business models that attract and foster the commercial sex market
for traffickers and buyers alike.
116. Marriott enjoyed the steady stream of income that sex traffickers bring to its hotels.
117. Marriott benefits financially fromits ongoing reputation for privacy,
discretion, and the facilitation of commercial sex.
118. Marriott failed to take steps to alert the authorities, properly intervene in the situation, or
take reasonable security steps to improve awareness of sex trafficking and/or prevent sexual
exploitation at their hotels.
119. Marriott maintained these deficiencies to maximize profits by:

a. Reducing the cost of training employees and managers of how to spot the signs of

human trafficking and sexual exploitation and what steps to take;

~252
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 26 of 36

b. Not refusing room rentals, or reporting guests to law enforcement, in order to
maximize the number of rooms occupied and the corresponding rates, even if the
rooms rented were to sex traffickers or buyers;

c. Lowering security costs by not having proper security measures, including, but not
limited to, employing qualified security officers to actively combat
human trafficking and sexual exploitation;

120. As a direct and proximate result of these egregious practices on the part of
Marriott, A.B. and victims of sex trafficking and exploitation like her, have been permanently
injured and damaged physically, emotionally, psychologically, and financially.

CAUSES OF ACTION

COUNT ONE - 18 U.S.C §1595 (“TVPRA”)

121. Plaintiff A.B. incorporates each foregoing allegation.
122. A.B. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and is
therefore entitled to bring a civil action under 18 U.S.C. §1595.
123. Marriott’s acts, omissions, and commissions, taken separately and/or together, outlined
above, constitute a violation of 18 U.S.C. §1595. Specifically, Marriott had a statutory obligation
not to benefit financially from a venture that it knew, or should have known, was engaged in
violations of 18 U.S.C. §1591 (a). At all relevant times, Marriott breached this duty by
participating in, and facilitating, the harboring and provision of A.B. for purposes of commercial
sex induced by force, fraud, or coercion, by their acts, omissions, and commissions.
124. Marriott financially benefited as a result of these acts, omissions, and/or
commissions by keeping operating costs low, and maintaining the loyalty of the segment of its

customer base that seeks to participate in the sex trade. Moreover, Marriott directly benefitted

296s
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 27 of 36

from the trafficking of A.B. on each occasion it received payment for rooms that she was being
kept in at Defendant’s hotels. The actions, omissions, and/or commissions alleged in this pleading
were the but-for and proximate cause of A.B.’s injuries and damages A.B. has suffered
substantial physical and psychological injuries as the result of being trafficked and sexually
exploited at Marriott’s hotels in violation of 18 U.S.C. §1591 (a).

COUNT TWO - 18 Pa. Cons. Stat. § 3051
125. Plaintiff A.B. incorporates each foregoing allegation.
126. A.B. is a victim of the sex trade within the meaning of 18 Pa. Cons. Stat. § 3051 and is
therefore entitled to bring a civil action under 18 Pa. Cons. Stat. §3051.
127. Marriott’s acts, omissions, and commissions, outlined above, constitute a violation of 18
Pa. Cons. Stat. §3051. Specifically, Marriott had a statutory obligation not to benefit financially
from a venture that it knew was engaged in the sex trade. At all relevant times, Marriott
breached this duty by knowingly participating in, and facilitating, the harboring and provision
of A.B. for purposes of commercial sex induced by force, fraud, or coercion, by its acts,
omissions, and commissions.
128. Marriott financially benefited asa result of these acts, omissions, and/or commissions
by keeping operating costs low, and maintaining the loyalty of the segment of its customer base
that seeks to participate in the sex trade. Moreover, Marriott directly benefitted from the
trafficking of A.B. on each occasion that they received payment for rooms that she was being
kept in at Marriott hotels. The actions, omissions, and/or commissions alleged in this pleading
were the but-for and proximate cause of A.B.’s injuries and damages.
129. A.B. has suffered substantial physical and psychological injuries as the result of being

trafficked and sexually exploited at the Marriott’ hotels in violation of 1 8 U.S.C. §1591 (a).
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 28 of 36

PRAYER FOR RELIEF
WHEREFORE based on the forgoing, Plaintiff seeks injunctive relief in the form of judgement
requiring the Marriott to institute sufficient audits, policies, rules, and requirements of their
employees, agents, franchisees, contractors, and/or all others operating under their flag, logo,
trademark, or advertising umbrella to insure that the actions and activities outlined above no longer
occur and may not serve in the future to jeopardize the health and safety of individuals similarly

situated to Plaintiff herein.

AND WHEREFORE on the basis of the foregoing, Plaintiff requests that a jury be selected to
hear this case and render a verdict for Plaintiff, and against Defendant, and that the jury selected
award damages to Plaintiff in an amount which will effectively prevent other similarly caused acts
and adequately reflects the enormity of Defendant’s wrongs and injuries to Plaintiff due to

Defendant's faulty conduct, including but not limited to:

a) All available compensatory damages for the described losses with respect to each cause of
action:

b) past and future medical expenses, as well as the costs associated with past and future life
care;

c) past and future lost wages and loss of earning capacity;

d) past and future emotional distress;

€) consequential and/or special damages;

f) all available noneconomic damages, including without limitation pain, suffering, and loss
of enjoyment of life;

g) punitive damages with respect to each cause of action;

h) reasonable and recoverable attorneys’ fees;

-28-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 29 of 36

1) costs of this action; and

Jj) pre-judgment and all other interest recoverable.

Further, Plaintiff requests that the Court enter judgment consistent with the jury's verdict, and prays

for any other damages and equitable relief the Court or jury deems appropriate under the

circumstances.

DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable in this civil action.

Dated: March 12, 2020

if — —
-By Her Attorneys,

RESPECTFULLY yy). PLAINTIFF,

pe" am
Weitd & Luxenberg, PC,
200'Lake Drive East

Suite No. 205

Cherry Hill, NJ 08002

Tel: (856) 755-1115

Fax: (856) 755-1995
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 30 of 36

EXHIBIT A

-30-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 31 of 36

    

(BLUE CAMPAIGN

One Voice. One Mission, End Human Trafficking.”

 

HOSPITALITY

qf O25 lay 4 od

Who We Are What's Inside?

The Blue Campaign is the unified This toolkit offers tips and resources that can help you
inform and educate your employees about human

voice for the U.S. Department of Sera
trafficking.

Homeland Security's (DHS) efforts to
combat human trafficking. Working
with law enforcement, government

g ’ * Hotel and Motel Staff
and non-governmental and private * Housekeeping, Maintenance and Room Staff
organizations, the Blue Campaign e Concierge, Bellman, Front Desk, Security and Valet

strives to protect the basic right of Staff
« Food and Beverage Staff

it includes posters of human trafficking warning signs for
four groups of employee:

freedom and bring those who exploit

human lives to justice, These posters can be displayed in common areas of your
businéss where employees congregate (such as staff
break, laundry and maintenance rooms).

dhs _gow/blue

www.

 

-31-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 32 of 36

BLUE CAMPAIGN

One Veice. One Mingion. End Human Tratiesdng

O
What is Human Trafficking?

Human trafficking is modern-day slavery and involves the use of force, fraud or coercion

to obtain labor or commercial sex. Every year, millions of men, women and children
are trafficked in countries around the world, including the United States,

There are different types of human trafficking:

® Sex Trafficking

Victims of sex trafficking are manipulated or forced to engage in sex acts for someone else's
commercial gain, Sex trafficking is not prostitution.

Anyone under the age of 18 engaging in commercial sex is considered to be a victim of human

trafficking. No exceptions.

e Forced Labor

Victims of forced labor are compelled to work for little or no pay, often manufacturing or
growing the products we use and consume every day.

* Domestic Servitude

Victims of domestic servitude are forced to work in isolation and are hidden in plain sight as

nannies, housekeepers or domestic help.

Human trafficking and the
hospitality industry

Traffickers often take advantage of the privacy and
anonymity offered by the hospitality industry. They
can operate discreetly because staff and guests
may not know the signs of human trafficking.

You may have employees who are victims of forced
labor. Ifa third party applied for a position on
behalf of an individual or if employees are not
receiving their own paychecks, these could be signs
of human trafficking.

Hotels and motels are also major locations where
traffickers force sex trafficking victims to provide
commercial sex to paying customers. Victims may
be forced to stay at a hotel or motel where
customers come to them, or they are required to
go te rooms rented out by the customers.

What actions can | take at my business
to help stop human trafficking?

You play a significant role in helping to stop this
terrible crime by:

* Knowing the signs of human trafficking.

* Designing a plan of action to respond to
reports of human trafficking in your
business.

« Partnering with agencies that provide
sérvices to victims of human trafficking. In
the case of lodging, consider offering
vauchers to victims. Immediate housing for
victims plays a vital role in beginning a
victim’s healing process.

« §6Providing employee training to help them
understand and identify signs of hurnan
trafficking.

® Distributing and posting the fact sheets in
this kit to your employees.

Information on additional resources, literature, materials, and training
affered by the Blue Campaign can be found at www. dhs gow/bluecampaign.

2995
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 33 of 36

C) BLUE CAMPAIGN

One Voite. One Micon. Ena Human Trafticeing:

OIGNS OF HUMAN TRAFFICKING

For Hotel and Motel Staff

   
 

  
  

CET RL |

Hotel and motel employees are often in the best position to see potential signs of
human trafficking, especially since your duties give you access to different areas of the
properties. You may also have direct or indirect contact with both traffickers and

    

victims.

GENERAL INDICATORS

* Individuals show signs of fear, anxiety, tension, * Indwiduals have no control over or possession of
submission, and/or nervousness money or ID.
* Individuals show signs of physical abuse, restraint, * Individuals dress inappropriately for their age or have
and/or confinement lower quality clothing compared to others in their
party.

* Individuals exhibit evidence of verbal threats,
emotional abuse, and/or being treated in 2

Individuals have few or no personal items—such as
demeaning way. no luggsge or other bags

Individuals show signs of malnourishment, poor Individuals appear to be with a significantly older
hygiene, fatigue, sleep deprivation, untreated “boyfriend” or in the company of older males.

Uiness, injuries, and/or unusual behavior. .
* A group of gis appears to be traveling with an older

Individuals lack freedom of movement or are female or male.

constantly monitored.

A group of males or females with identical tattoos in
Individuals avoid eye contact and interaction with similar locations. This may indicate “branding” by a
others trafficker

Fach ingieator alone moy not necessaniy meer a parson it being trafficked

WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING

®) Do not at any time attempt to confront a suspected trafficker directly or alert a victim te your suspicions.
Cail 3-1-1 for emergency situations—threats of violence, physical assault, emergency medical needs, etc.
Follow your corporate protocol, such as by notifying management and security.
trained specialists take reports from both the public and law enforcement agencies. Submit a tip at
www ice zoy/tips.

To get help from the National Human Trafficking Resource Center (NHTRC), call 1-888-373-7882 or text HELP or

Call 1-866-DH$-2-1CE (1-866-347-2423) to report suspicious criminal activity to federal law enforcement. Highly
© INFO to BeFree (233733).

www. dhs

 

-33-
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 34 of 36

(BLUE CAMPAIEN

‘One Voie. One Mission, End Human Traticking”

SIGNS OF HUMAN TRAFFICKING

For Housekeeping, Maintenance, and Room Service Staff

 

Housekeeping, maintenance, and room service staff typically have the most access to
guest rooms where signs of human trafficking may be apparent. By being conscious of
human trafficking indicators, you can help identify possible human trafficking activities
and victims.

GENERAL INDICATORS

* “Do Not Disturb” sign used constantly * Individuals lottering in hallways or appearing to
monitor the area

Requests room or housekeeping services (additional
towels, new linens, etc.|, but denies hotel/motel

Excessive amounts of alcoho! or illegal drugs in
staff entry into room rooms

Refusal! of cleaning services for multiple days.

Evidence of pornography.

*
*

Excessive amounts of cash in a room. Minors left alone in room for long periods of time

Smell of bodily fluids and musk.

Excessive number of people staying in a room.

.
‘

Presence of multiple computers, cell phones, Extended stay with few or no personal possessions.

pagers, credit card swipes, or other technology.

Provocative clothing and shoes.

The same person reserving multiple rooms.

Constant flow of men into a room at all hours.

individuals leaving room infrequently, not at all,

.

Excessive amounts of sex paraphernalia in rooms

or at odd hours i . .
(condoms, lubricant, lotion, etc.}.

Chiidren’s items or clothing gre present but no

Rooms stocked with merchandise, luggage, mail

child registered with the room , ,
packages, and purses/wallets with different names.

forh indicator alone may not nerersaniy mean a person is being trefficked.

WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING
&) Do not at any time attempt to confront a suspected trafficker directly or alert a victim to your suspicions.
© Call 9-1-1 for emergency situations—threats of violence, physical assault, emergency medical heeds, etc.
® Foliow your corporate protecol, such as by notifying management and security.

Call 1-866-DHS-2-ICE (1-866-347-2423) to report suspicious criminal activity to federal law enforcement. Highly
trained specialists take reports from both the public and law enforcement agencies. Submit a tip at

Www ice gow/tips.

© To get help from the National Human Trafficking Resource Center (NHTRCI, call 1-888-373-7888 or text HELP or
INFO to BeFree (233733).

 

-34-
Se SS Ee ————E ~

Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 35 of 36

BLUE CAMPAIGN

One Voice, One Mission. End Human Trefficane”

fy) SIGNS OF HUMAN TRAFFICKING

DOP For Concierge, Bellman, Front Desk, Security, and Valet Staff

  

Concierge, bellman, front desk, security, and valet staff are typically the first to see
guests when they enter the hotel. When checking in or requesting hotel amenities, a
guest may exhibit behavior indicating human trafficking.

GENERAL INDICATORS

Patrons checking into room appear distressed or

individuals leaving room infrequently, not at all, or at
injured. odd hours.

The same person reserving multiple rooms, Minor with a patron late night or during school

hours [and not on vacation!

Few or no personal items when checking in.
* individuals checking into room have no
identification.

Room paid for with cash or pre-loaded credit cand

Excessive use of hotel computers for adult oriented

Room is rented hourly, less than a day, or for lang-

or sexually explicit websites.
term stay that does not appear normal.

Patrons not forthcoming about full names, home
address or vehicle information when registering.

Patrons request information or
access to adult services or sex industry

Minor taking on adult roles or behaving older then
‘ : S . J * Room rented has fewer beds than patrons.
actual age (paying bills, requesting services)

indwiduals selling items to or begging from
patrons or staff.

Patron appears with a minor that he or she did not
come with originally

individuals enter/exit through the side or rear
entrances, instead of the lobby.

Rentals of pornography when children are Staying in
the room.

Car in parking lot regularly parked backward, so the
license plate is not visible.

Individuals dropped off at the hotel or visit
repeatedly over a period of time.

Foch ingiceter aloce moy not necessarily meon a person ic being trafficked

WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING

Oo not at any time attempt to confront a suspected trafficker directly or alert a victim to your suspicions.
Call 9-1-1 for emergency situations—threats of violence, physical assault, emergency medical needs, etc.
Follow your corporate protocol, such as by notifying management and security.

Call 1-366-DHS-2-ICE (1-866-347-2423) to report suspicious criminal activity to federal law enforcement. Highly
trained specialists take reports from both the public and !aw enforcement agencies. Submit a tip at

www ice gov/tips.

 

Q To get help from the Nationa! Human Trafficking Resource Center (NHTRC}, call 1-883-373-7888 or text HELP or
INFO to BeFree (233733).

 

 

a8.
Case 2:19-cv-05770-MAK Document 21 Filed 03/13/20 Page 36 of 36

> BLUE CAMPAIGN

‘One Vore, One Mingion. End Kumar Trafticcing

>) SIGNS OF HUMAN TRAFFICKING

For Food and Beverage Staff

Food and beverage staff may have access to a guest’s room or see them using the hotel
restaurant or bar. Be conscious of these signs indicating a guest may be a victim of

human trafficking,

GENERAL INDICATORS
* Patron entertaining a minor at the bar or restaurant that he/she did not came in with originally.
+ Patron claims to be an adult although appearance suggests he/she is a minor.
+ Individuals loitering and soliciting male patrons.
* Individuals waiting at a table or bar and picked up by a male {trafficker or customer),
* Individuals asking staff or patrons for food or money.
* Individuals taking cash or receipts left on tables.

Each indicatar sions may rot necessorly meen a gerson x being trafficked.
WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING
® Do not at any time attempt to confront a suspected trafficker directly or alert a victim te your suspicions.
® Call $-1-1 for emergency situations—threats of violence, physical assault, emergency medical needs, etc.
® Follow your corporate protocol, such as by notifying management and security.

Call 1-866-DHS-2-ICE (1-866-347-2423) to report suspicious criminal activity to federal law enforcement. Highly
trained specialists take reports from both the Public and law enforcement agencies. Submit a tip at

www ite eov/tips.

Q To get help from the National Human Trafficking Resource Center (NHTRC), cail 1-888-373-7888 or text HELP or
INFO to BeFree (233733).

 

-36-
